Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 03/11/2021.
Claims 1, 2, 9 and 15 is amended by the applicants.
Claims 1-20 are pending. 

Examiner’s Note
Please note that Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8-10, 12-13, 15-16 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20150154047 to Chen et al. in view of USPN 20040019679 to E et al.
Per claim 1:
Chen discloses:
1. A computer-implemented method comprising: 
determining, by one or more processing units, one or more currently running workloads to be preempted by a pending workload (Paragraph [0046] “it is determined whether the job to be preempted is eligible for live (i.e. currently) migration”), wherein releasable resources from the one or more currently running workloads meet required resources of the pending workload (Paragraph [0046] “determines if there are resources available to which it can be ; 
wherein the releasable resources are a first portion of allocated resources allocated to the one or more currently running workloads (Paragraph [0050] “usual preemption mechanism is used to reserve (i.e. a subset of allocated resource) Job 1's resources for Job 3… Job 1 is currently running on (the source)”), and wherein a second portion of the allocated resources includes an amount of locked resources (Paragraph [0050] “This holds (i.e., locks) the source and target resources (e.g., the currently used slot in Host 1 and the idle slot in Host 2)… grid scheduler 1001 holds the allocation of the slot Job 1 is currently running”); and 
dispatching, by one or more processing units, the pending workload so that the pending workload uses at least part of the releasable resources from the one or more currently running workloads to run (Paragraph [0046] “If so, then step 803 determines if there are resources available to which it can be moved (if not, the process can optionally fall back on traditional preemption functionality, or potentially keep pending the high priority job, as depicted by action step 806)… in step 805, the higher priority workload is scheduled to the space left behind, i.e., the resources now released by the lower priority workload that the higher priority workload requires (plus the higher priority workload is scheduled to any other resources it requires that are already available)”).

Chen does not explicitly discloses wherein the locked resources are resources that cannot be released to the pending workload.
However, E discloses in an analogous computer system wherein the locked resources are resources that cannot be released to the pending workload (Paragraph [0113] “holding a lock for primary data for a process until the process is requested to release the lock. Threads of a process may require access to a portion of distributed data… process may obtain a lock for a portion of the primary data from a lock mechanism of the distributed store as indicated at 910… the process may release the lock if the process determines that no more threads require access to the portion of the distributed data”)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein the locked resources are resources that cannot be released to the pending workload as taught by E into the method of live migration technique of running workloads as taught by Chen. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein the locked resources are resources that cannot be released to the pending workload to provide an efficient technique prevent data clobbering  so that the resources are used more efficiently as suggested by E (paragraph [0011]).
 
Per claim 2:
Chen discloses:
(Paragraph [0011] “wherein first resources in the first host needed to run the higher priority workload are dedicated for use by a lower priority workload currently running”).

Per claim 4:
Chen discloses:
4. The method of claim 1, the action of dispatching the pending workload further comprising: suspending, by one or more processing units, the one or more currently running workloads to release the releasable resources (Fig. 5 element 503 and related discussion); and starting, by one or more processing units, the pending workload using the releasable resources (Fig. 5 element 504 and related discussion).

Per claim 5:
Chen discloses:
5. The method of claim 4, further comprising: resuming, by one or more processing units, after the action of dispatching, at least one of the one or more currently running workloads in response to determining that there are sufficient resources for the at least one workload (Paragraph [0036] “allow workloads dispatched to the grid… Higher priority workloads waiting for resources may also be configured to preempt lower priority jobs, forcing them to release the .

Per claim 8:
Chen discloses:
8. The method of claim 1, wherein the one or more currently running workloads are on a same host (see at least Fig. 7 and related discussion).

Claims 9-10 and 12-13 is/are the system claim corresponding to method claims 1-2 and 4-5 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1-2 and 4-5 respectively, as noted above.

Claims 15-16 and 18-19 is/are the program product claim corresponding to method claims 1-2 and 4-5 respectively, and rejected under the same rational set forth in connection with the rejection of claims 1-2 and 4-5 respectively, as noted above.


Claims 3, 6, 7, 11, 16, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over USPN 20150154047 to Chen et al. in view of USPN 20040019679 to E et al. and in further view of USPN 20170357531 to Zhang et al.
Per claim 3:
The rejection of claim 1 is incorporated and further, neither Chen nor E explicitly discloses wherein the releasable resources from the one or more currently running workloads are 
However, Zhang discloses in an analogous computer system wherein the releasable resources from the one or more currently running workloads are calculated by subtracting locked resources of the one or more currently running workloads from total resources allocated to the one or more currently running workloads (Paragraph [0097] “the resource scheduler may calculate, according to remaining available resources in the distributed system, a list of available resources that can be allocated to the job manager, for example, a 1-core CPU and 1 GB memory are available on a machine A, and a 2-core CPU and 2 GB memory are available on a machine B”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the method of wherein the releasable resources from the one or more currently running workloads are calculated by subtracting locked resources of the one or more currently running workloads from total resources allocated to the one or more currently running workloads as taught by Zhang into the method of live migration technique of running workloads as taught by the combination system of Chen and E. The modification would be obvious because of one of ordinary skill in the art would be motivated to add/incorporate the features of wherein the releasable resources from the one or more currently running workloads are calculated by subtracting locked resources of the one or more currently running workloads from total resources allocated to the one or more currently running workloads to provide an efficient technique for calculating the resources needed so as to provide execution of job accurately and thus providing no down time for the system.

Per claim 6:
The rejection of claim 4 is incorporated and further, neither Chen nor E explicitly discloses recording, by one or more processing units, before the action of dispatching, resource allocation information of at least one of the one or more currently running workloads; and resuming, by one or more processing units, after the action of dispatching, the at least one currently running workload based on the resource allocation information in response to determining that there are sufficient resources for the at least one currently running workload.
However, Zhan discloses in an analogous computer system recording, by one or more processing units, before the action of dispatching, resource allocation information of at least one of the one or more currently running workloads (Paragraph [0110] “corresponding resources are allocated to the job according to the resource demand information of the resource application, and the resource application is recorded into an allocated resource application queue as an allocated resource application”); and resuming, by one or more processing units, after the action of dispatching, the at least one currently running workload based on the resource allocation information in response to determining that there are sufficient resources for the at least one currently running workload (Paragraph [0098] “When system resources are sufficient, the resource scheduler may meet resource demands of all resource applications, and record, according to a sequence of job priorities from high to low, the resource applications that have been allocated with resources into an allocated resource application queue”).


Per claim 7:
The rejection of claim 6 is incorporated and further, neither Chen nor E explicitly discloses wherein the resource allocation information comprises memory limit and virtual memory limit.
However, Zhan discloses in an analogous computer system wherein the resource allocation information comprises memory limit and virtual memory limit (Paragraph [0097] “a list of available resources that can be allocated to the job manager, for example, a 1-core CPU and 1 GB memory are available on a machine A, and a 2-core CPU and 2 GB memory are available on a machine B”).
The feature of providing wherein the resource allocation information comprises memory limit and virtual memory limit would be obvious for the reasons set forth in the rejection of claim 3.

Claims 11 and 14 is/are the system claim corresponding to method claims 3 and 6 respectively, and rejected under the same rational set forth in connection with the rejection of claims 3 and 6 respectively, as noted above.

Claims 17 and 20 is/are the program product claim corresponding to method claims 3 and 6 respectively, and rejected under the same rational set forth in connection with the rejection of claims 3 and 6 respectively, as noted above.


Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive.
In response to applicants’ arguments that Chen does not release a portion of the resources allocated to the preempted workload, while leaving a remainder of the resources to the preempted workload. Further, Chen does not disclose where the locked resources are resources that cannot be released to the pending workload. And the Office Action correctly admits this.
The Office Action then asserts that E discloses "wherein the locked resources are resources that cannot be released to the pending workload" of claim 1 at paragraph 113. However, the Applicant notes that in E this is not what is occurring. In E data is locked until all the processes that are using the data no longer require access to this data. Thus, E is allowing all workloads (processes) access to the locked data. In contrast claim 1 does not allow other workloads access to that particular resource. As such, the Applicant respectfully submits that E does not disclose this feature of claim 1 either. Therefore, the Applicant respectfully submits that the combination of Chen and E does not render this feature of claim 1 obvious. Thus, claim 1 is believed allowable over Chen and E. Claims 9 and 15 include features substantially similar to those of claim 1 and are therefore, believed allowable over Chen and E as well, at least for 
Examiner respectfully disagrees. Applicants argues that E does not disclose "wherein the locked resources are resources that cannot be released to the pending workload" of claim 1 and argues without providing any citation E that E discloses data is locked until all the processes that are using the data no longer require access to this data. Thus, E is allowing all workloads (processes) access to the locked data. As acknowledged by the office action that Chen does not discloses “wherein the locked resources are resources that cannot be released to the pending workload" of claim 1. However, E discloses a method for holding a lock for primary data for a process until the process is requested to release the lock. The process may obtain a lock for a portion of the primary data from a lock mechanism of the distributed store as indicated at 910. In one embodiment, the process may release the lock if the process determines that no more threads require access to the portion of the distributed data. See Paragraph [0113]. Now, it is not clear how E is allowing all workloads (processes) access to the locked data. Thus, as explained above and in the rejection above, it is clear that E discloses the argued limitations and hence the rejection is maintained herein.


In response to the applicants arguments that in item 7 of the Office Action claims 3, 6, 7, 11, 16, 17 and 20 were rejected under 35 USC § 103(a) as being unpatentable over Chen et al. in view of E et al, and further in view of USPN 20170357531 to Zhang et al. The Applicant has reviewed the cited references and the asserted combination, and must respectfully disagree.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria at (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or  TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Satish Rampuria/Primary Examiner, Art Unit 2193